Citation Nr: 1107571	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-27 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In February 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, D.C. A 
transcript of the hearing is of record.  In September 2010, the 
Board remanded this matter for additional development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, diabetes 
mellitus, type II, had its onset during the Veteran's period of 
active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).



(CONTINUED ON THE FOLLOWING PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the Court.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the 
determination reached in this decision, the Board is satisfied 
that adequate development has taken place and that there is a 
sound evidentiary basis for resolution of this service connection 
claim for diabetes at present without detriment to the due 
process rights of the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period of 
war or after January 1, 1947, and certain chronic diseases, 
including diabetes mellitus, become manifest to a degree of 10 
percent within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

Factual Background and Analysis

The Veteran seeks service connection for diabetes mellitus, type 
II.  According to his written submissions and his Board 
testimony, the Veteran contends that he developed diabetes during 
or after boot camp in the summer of 1972 when a drill instructor 
intimidated him from requesting sick call for blisters that 
developed on his right foot or toes.  He claims that when he went 
home on leave a year later, during the summer of 1973, the family 
doctor (now deceased) diagnosed Type II diabetes which the 
Veteran probably had inherited from his diabetic parents.  The 
Veteran also asserted that his family doctor, Dr. P., told the 
Veteran to control his sugar levels and exercise and noted that 
he would eventually need medication and insulin.  In his VA 9, 
Substantive Appeal, the Veteran claimed that he controlled his 
diabetes for many years with diet and exercise.  

Service treatment records, including the Veteran's April 1974 
discharge examination, are negative for any complaints of, 
treatments of, or even mention of, diabetes mellitus.

Post-service, the earliest private medical record found in the 
claims file indicating a diagnosis of diabetes is dated in July 
2005.  M.A.S., M.D., F.A.C.C., noted diabetes as one of the 
Veteran's medical problems during a routine follow-up.  The July 
2005 medical record from Dr. M.A.S. is included in the Veteran's 
records from the Social Security Administration (SSA).  The 
Veteran's SSA file includes private medical records from 2005 to 
2008, including some records from the JFK Medical Center in 
Atlantis, Florida.  While the Veteran's diabetes is noted in the 
SSA records there is no indication of the etiology of the disease 
or how long the Veteran had been diagnosed with diabetes.  The 
SSA records indicate that the Veteran received SSA disability 
benefits for chronic renal failure and cardiomyopathy for a 
disability that began in November 2007.

VA medical records associated with the claims file are dated from 
February 2008 to June 2009.  These records note that the Veteran 
has a past history of insulin-dependent diabetes and has diabetes 
with renal manifestations, but there is no indication of the 
etiology of the disease or how long the Veteran had been 
diagnosed with diabetes mellitus, type II.

In August 2008, the Veteran submitted notarized statements from 
the Veteran's former wife and three friends from high school (two 
of whom joined the Marines with the Veteran).  These statements 
include the lay testimony that all learned that the Veteran was 
diagnosed with diabetes during 1973 while he was home on leave 
from active service.

In correspondence dated in February 2010, Dr. S.W. stated that he 
had known the Veteran since January 2006 when the Veteran became 
a dialysis patient.  Dr. S.W. opined that the Veteran's end-stage 
renal disease, hypertension, neuropathy, and vascular and heart 
disease were consistent with a long term diabetes diagnosis of 
approximately 40 years.  

In correspondence dated in March 2010, Dr. F.H. stated that he 
originally saw the Veteran in 2001 for diabetes and at that point 
the Veteran had already had diabetes for approximately 25 years, 
or to 1976 which is within two years after the Veteran was 
discharged from service.  D. F.H. also said that end-stage renal 
disease, peripheral artery disease, bilateral below-the-knee 
amputations, and coronary artery disease with seven bypass grafts 
were consistent with a case of long-standing diabetes.

The Veteran underwent a VA examination in October 2010.  The VA 
examiner noted that the Veteran entered service in 1972 and said 
that his diabetes was diagnosed by his family doctor in 1973.  
When he entered service he developed a blister on the toe which 
became a sore that kept recurring.  He was started on the 
medication Micronase in 1978, four years after discharge, and 
began insulin in the mid-1990s.  The examiner also noted there 
was no history of diabetes-related hospitalization or surgery.  
After a physical examination, the examiner diagnosed diabetes 
mellitus, type II, with potential diabetic complications.  Those 
included mild nonproliferative diabetic retinopathy and 
presbyopia, bilateral below-the-knee amputation, hypertension, 
end-stage renal disease, and erectile dysfunction.  The VA 
examiner opined that the currently diagnosed diabetes mellitus, 
type II, was at least as likely as not caused by or related to 
the Veteran's period of active service.  The examiner based his 
opinion on a review of the claims file, the correspondence from 
the Veteran's former wife, the Veteran's history of two diabetic 
parents, and the severity of the disease's complications.  

Based upon a review of all the evidence of record, the Board 
finds that service connection for diabetes mellitus, type II, is 
warranted in this case.  Initially, the Board notes that since 
there is no record that the Veteran ever served within the 
borders of the Republic of Vietnam, he is not eligible for 
presumptive service connection for diabetes mellitus, type II, 
based on exposure to herbicides under the provisions of 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  As noted above, 
the Veteran currently is diagnosed with diabetes mellitus, type 
II, as well as visual impairment, cardiovascular disease, kidney 
disease and bilateral below-the-knee amputation as potential 
diabetic complications.  Accordingly, the first requirement for 
service connection is met as the Veteran has been diagnosed with 
a current disability. 

Regarding the second requirement for establishing service 
connection, service treatment records, including his discharge 
examination, are negative for any reference to a diagnosed 
diabetic condition.  However, the Board also finds competent and 
credible the lay evidence as set forth above as to the onset of 
the Veteran's diabetic disease.  The United States Court of 
Appeal for the Federal Circuit (Federal Circuit) has explicitly 
rejected the view that "competent medical evidence is required . 
. . [when] the determinative issue involves either medical 
etiology or a medical diagnosis."  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.").  
Subjective or lay evidence can be probative for purposes of 
establishing service connection especially when, as here, such 
evidence is bolstered by an examiner who, in his professional 
expertise, considered the subjective evidence persuasive.  In 
this case, the Board finds that the lay statements of the 
Veteran, his former wife, and three friends who described the 
onset and chronicity of his diabetes as first manifesting during 
his period of active service are credible and supported by later 
diagnosis and the October 2010 VA examination.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335-37 (Fed. Cir. 2006) (discussing 
that competent and credible lay evidence alone can be sufficient 
to establish that the symptoms of a chronic disease arose in 
service).  Therefore, the Board finds that the second requirement 
for service connection is also met for this claim.  

With respect to the third requirement, the Board notes the 
October 2010 opinion of the VA examiner, who found that the 
Veteran's diabetes was at least as likely as not caused by or 
related to his period of active service.  As noted above, the VA 
examiner based his medical opinion on a review of the claims 
file, the lay evidence from the Veteran's former spouse, the 
Veteran's history as both his parents were diabetic, and the 
severity of the complications which arose from the Veteran's 
disease.  

The Board finds that under the circumstances of this case, upon 
granting the Veteran the benefit of the doubt, the October 2010 
medical opinion of the VA examiner and the lay evidence of the 
Veteran and others found in the claims file concerning the onset 
of diabetes are sufficient to provide proof of a nexus, or 
relationship, between the Veteran's currently diagnosed diabetes 
mellitus, type II, and his period of active military service.  
Therefore, the Veteran has a medical opinion linking a diagnosed 
diabetic disorder to service.  Further inquiry could be 
undertaken with a view towards development of the claim.  
However, resolving all reasonable doubt in the Veteran's favor, 
the Board further finds that the third requirement for service 
connection for diabetes mellitus, type II, is met in this case.  

In view of the above, and in affording the Veteran the benefit of 
the doubt as the law requires, the Board finds that service 
connection is warranted for the Veteran's diabetes mellitus, type 
II.  As the Board finds that the Veteran has provided evidence of 
all three elements required for a grant of service connection for 
his claim, the claim for service connection for diabetes 
mellitus, type II, is granted.


ORDER

Service connection for diabetes mellitus, type II, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


